DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
Applicant's request for reconsideration of the rejection of the last Office action is persuasive and, therefore, the action is withdrawn. A Notice of Allowance (NOA) is issued herewith.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 17-19 directed to a species non-elected without traverse.  Accordingly, claims 17-19 have been cancelled.
EXAMINER’S AMENDMENT
In the claims: Please cancel claims 17-19.

Claim Status
Claims 1-16; 20 and 21 are currently pending. No claims have been amended, no new claims were added, and claims 17-19 are now canceled.

Allowable Subject Matter
Claims 1-16; 20 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
A.	Re claim 1, the prior art cannot be used to anticipate, nor to render obvious the limitation(s) of: a power supply voltage wiring between the seal and the lower substrate in the peripheral region, wherein: the power supply voltage wiring includes a plurality of first openings, the first openings are formed in a portion, which protrudes from a side wall of the seal in a first direction extending from the peripheral region into the display region, of the power supply voltage wiring, and the side wall of the seal is a boundary of the seal located most adjacent to the pixel
structures, in combination with the additionally claimed features.

	In Re claims 2-16, they are allowable due to their dependence from claim 1.

B.	Re claim 20, the prior art cannot be used to anticipate, nor to render obvious the limitation(s) of: a touch wiring structure along a boundary between the display region and the peripheral region in the peripheral region on the upper substrate, the touch wiring structure overlapping the portion of the power supply voltage wiring that protrudes inwardly from the seal; and a blocker surrounding the touch wiring structure in the peripheral region on a lower surface of the upper substrate, the blocker overlapping a remaining portion of the power supply voltage wiring protruded from the seal, in combination with the additionally claimed features.
In Re claim 21, it is allowable due to its dependence from claim 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765. The examiner can normally be reached M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC W. JONES/
Examiner
Art Unit 2892



/NDUKA E OJEH/Primary Examiner, Art Unit 2892